DETAILED ACTION
	Receipt of Applicant’s Amendment, filed August 18, 2022 is acknowledged.  
Claims 1, 2, 4-9, 11, 12, 14-20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain color, and do not follow the standards of drawing put forth by 37 C.F.R. 1.84. (See MPEP 608.02 V. Drawing Standards).  Specifically, figures 1 and 2 contain grey colorations.  Drawings are required to be submitted in black ink on white paper.  The instant drawings do not appear to be black ink on white paper.
Drawings are normally required to be submitted in black ink on white paper.  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 6 11, and 16.  Claim 1 and 11 recite the limitation “(d)… the first incoming column of the first incoming row of the incoming table contains old data; and (e) using, in response to determining that the first incoming column of the first incoming row of the incoming table does not contain data”.  Claims 6 and 16 recite the limitation "(a) the first incoming row of the incoming table having one or more incoming columns of new data and the first master row of the master table corresponding to the incoming row of the incoming table having no data”.  
This claim language explicitly requires that the incoming row have both “new data” and “no data”.  One of ordinary skill in the art would identify that this as a logically impossible situation.  The same incoming row cannot have both new data and no data at the same time.  For examination purposes this claim limitation has been construed to mean --(a) the first incoming row having one or more incoming columns of new data and the first master row having no data--.  Note that parent claim 1 Step (d) details that “a first master column in a first master row of the master table corresponds to the first incoming column of the first incoming row”.  This claim limitation establishes the relationship between the first master row and the first incoming row.

The remaining claims, not specifically mentioned, are rejected as they include the claim limitations and terms recited above since they are dependent on the above-mentioned claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souder [5806074].

With regard to claim 1 Souder teaches A method of updating data (Souder, Column 8, line 6 “how to resolve update”) in a master file (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320) of a file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) comprising:
(a) providing incoming data arranged as an incoming table as table 314 (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) corresponding to the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), the incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102) where each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in at least one or the one or more incoming rows has new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
(b) providing the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) arranged as a master table (Souder, Figure 3, Table 324) having one or more master rows (Souder, Figure 3, Table 324 see the rows 100-102) where each master row has one or more master columns (Souder, Figure 3, Table 324 see the columns empno, ename, comm), at least one of the one or more master columns in at least one of the one or more master rows has old data as the data in the table (Souder, Figure 3 Table 324); 
(c) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table for example see row 100 of tables 314 and 326 (Souder, Figure 3 Table 314, 316 and 326 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”); 
(d) determining, in response to the first incoming column of the first incoming row of the incoming table not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table contains old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102); and 
(e) using, in response to determining that the first incoming column of the first incoming row of the incoming table does not contain data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).  

With regard to claims 2 and 12 Souder further teaches comprising not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”) in response to determining that the first incoming column of the first incoming row of the incoming table does not contain data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”).  

With regard to claims 3 and 13 Souder further teaches creating the updated master file by performing the steps (c) - (e) of claim 1 for all the one or more incoming rows and all the one or more incoming columns of the incoming table and for all the one or more master rows and all the one or more master columns of the master table (Souder, Figure 4 and 5, Step “A” for each column group).  

With regard to claims 4 and 14 Souder further teaches (f) not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”), in response to determining that the first incoming column of the first incoming row of the incoming table does not contain data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”), and [further comprising / (g)] performing the steps (c) - (e) of claim [1/11] and the step (f) all the one or more incoming rows and all the one or more incoming columns of the incoming table and for all the one or more master rows and all the one or more master columns of the master table (Souder, Figure 4 and 5, Step “A” for each column group).  

With regard to claims 5 and 15 Souder further teaches applying a filtering process comprising: comparing the first incoming row of the incoming table with the corresponding first master row of the corresponding master table (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”), and in response to the first incoming row having one or more incoming columns of new data and the first master row of the master table corresponding to the first incoming row of the incoming table having old data (Souder, Column 9, lines 59-61 “A column group has an update conflict if both the originating site and the receiving sight have updated the column group before propagating their updates to each other”; Column 10, lines 1-3 “When there is no update conflict for a column group”), identifying the first incoming row of the incoming table and the corresponding first master row of the master file as an updateable table row for updating (Souder, Column 10, lines 1-3 “When there is no update conflict for a column group, the current values that he receiving site are updated with the new values from the originating site”).  

With regard to claims 6 and 16 Souder further teaches performing a filtering process comprising: 
comparing the first incoming row of the incoming table with the corresponding first master row of the corresponding master table (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”); and 
in response to (a) the first incoming row of the incoming table having one or more incoming columns of new data and the first master row of the master table corresponding to the incoming row of the incoming table having no data (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”), or (b) the first incoming row of the incoming table having no new data in any of the one or more incoming columns and the first master row of the master table corresponding to the first incoming row of the incoming table having old data or no data as the primary key values are copied indicating no change (Souder, Column 9, lines 39-44 “Not all old and new values of all columns in the replicated row are copied and forwarded to the receiving site.  Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the row are always copied and forwarded to the receiving site”), identifying the first incoming row of the incoming table and the corresponding first master row of the master table as an un-updateable table row that is not for updating as discarding the values to resolve a conflict in the case of a (Souder, Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”) or as maintaining the data in any field not to be updated in the case of b (Souder, Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).  

With regard to claims 7 and 17 the Souder further teaches performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table (Figure 4 and 5, Step “A” for each column group) to: (a) identify all the incoming rows and all the corresponding master rows as the table rows that are either (a) updatable table rows for updating or (b) un-updatable table rows not for updating as performing the update, or marking the conflict as resolved as necessary (Column 10, lines 1-33; Figure 428 “cache the appropriate values for the column group.  These will not be applied until the enter row is determined to be error free”); and 
performing steps (c) - (e) of claim [1/11] to only the incoming rows and the corresponding master rows identified as updateable table rows to create updated table rows (Column 9, lines 39-44 “Not all old and new values of all columns in the replicated row are copied and forwarded to the receiving site.  Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the row are always copied and forwarded to the receiving site”).  

With regard to claims 8 and 18 Souder teaches performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table (Souder, Figure 4 and 5, Step “A” for each column group) to: (a) identify all the incoming rows and all the corresponding master rows as the updateable table rows for updating (Sauder, Figure 428 “cache the appropriate values for the column group.  These will not be applied until the enter row is determined to be error free”); and (b) identify all the incoming rows and all the corresponding master rows as the un-updateable table rows not for updating as discarding the values to resolve a conflict in the case of a (Souder, Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”) or as maintaining the data in any field not to be updated in the case of b (Souder, Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20); and 
performing a union process comprising merging the updateable table rows with the un-updateable rows to create the updated master file (Souder, Column 10, lines 13-15 “the current values of the column group at the receiving site are updated with the newly determined values (Block 428 and 526)”;  One of ordinary skill in the art would recognize this process as merging the updated values with the existing values to determine the new values (Souder, Column 1, lines 63 “to reconcile the two modified replicates or to merge the updates into a composite version of the data structure”).  

With regard to claim 9 Souder teaches performing a union process comprising merging the updated table rows with the un-updateable rows to create the updated master file (Souder, Column 10, lines 13-15 “the current values of the column group at the receiving site are updated with the newly determined values (Block 428 and 526)”;  One of ordinary skill in the art would recognize this process as merging the updated values with the existing values to determine the new values (Column 1, lines 63 “to reconcile the two modified replicates or to merge the updates into a composite version of the data structure”).  

With regard to claim 10 Souder teaches writing the updated master file to the file storage system (Souder, Column 10, lines 21-23 “the current values of all column group sat the receiving site can be updated with the new values using a single UPDATE command”).

With regard to claim 11 Souder teaches A computer program product comprising a machine readable medium storing instructions that, when executed by at least one programmable processor (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”), cause the at least one programmable processor to perform operations comprising:
(a) providing incoming data arranged as an incoming table (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) corresponding to the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), the incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102) where each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in at least one or the one or more incoming rows has new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
(b) providing the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) arranged as a master table (Souder, Figure 3, Table 324) having one or more master rows (Souder, Figure 3, Table 324 see the rows 100-102) where each master row has one or more master columns (Souder, Figure 3, Table 324 see the columns empno, ename, comm), at least one of the one or more master columns in at least one of the one or more master rows has old data as the data in the table (Souder, Figure 3 Table 324); 
(c) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table for example see row 100 of tables 314 and 326 (Souder, Figure 3 Table 314, 316 and 326 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”); 
(d) determining, in response to the first incoming column of the first incoming row of the incoming table not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table contains old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102); and 
(e) using, , in response to determining that the first incoming column of the first incoming row of the incoming table does not contain data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).

With regard to claim 20 Souder teaches A system comprising: 
at least one programmable processor as the processor 102 (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”); 
a database (Souder, Figure 2, 107 and 108) comprising a plurality of (Souder, Column 6, lines 33 “data objects which may be shard or replicated by other nodes”) master files as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), each master file arranged and formatted as a master table having one or more master rows (Souder, Figure 3, Table 314 see the rows 100-102), wherein each master row has one or more master columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more master columns in one or more master rows containing old data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
at least one user device for creating an update file (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”), the update file arranged and formatted as an incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102), wherein each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in one or more incoming rows configured to contain new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’) input by a user using the at least one user device (Souder, Column 7, lines 32 “An additional user input device”); 
a machine-readable medium storing instructions that, when executed by the at least one programmable processor (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”), cause the at least one programmable processor to perform operations comprising: 
(a) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table for example see row 100 of tables 314 and 326 (Souder, Figure 3 Table 314, 316 and 326 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”); 
(b) determining, in response to the first incoming column of the first incoming row of the incoming table not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table contains old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102);
(c) using, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20); and 
(d) not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”), in response to determining that the first incoming column of the first incoming row of the incoming table does not contain data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”).

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.

With regard to the drawings applicant asserts that the drawings contain shading to show contour to better understand the subject matter of the drawings, and that the submitted figures are in “black and white”.
In response, the question is raised as to if the shading is necessary to aid understanding of the invention.  The shaded elements appear to be representations of generic computing devices, such as monitors, keyboards, printers, and a gateway.  There are no details on these devices that appear relevant or important to the understanding of the disclosed device.  One may reasonably be expected to understand an object is a computer monitor, printer, etc. without the device having to be shaded.  It is advised that applicant reconsider the importance of the shading to the understanding of the invention.
Should applicant decide that the shading is indeed necessary, applicant is reminded that the 37 C.F.R. 1.84 specifically states the standards for drawings.  (See MPEP 608.02 V. Drawing Standards)
Section (a)(1) states that the drawings should be made with India ink, or its equivalent that secures solid black lines.  The instant drawings are not made with solid black lines.  
Section (m) dictates the standards for Shading specifically, reciting:
“Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As substitute for shading, heavy lines on the shade side of the object can be used except where they superimpose on each other or obscure reference characters.  Light should come from the upper left corner at an angle of 45°.  Surface delineations should preferably be shown by proper shading.  Solid black shading areas are not permitted, except when used to represent bar graphs or color”.

The shading within the instant drawings do not follow the standards put forth.  The shading is done with dots instead of solid lines.  The light is not drawn from the upper left corner and is not presented at a 45° angle.  Surface delineations do not appear to be shown properly, and elements 101, 120 contain solid black shaded areas.  

With regard to the 112(b) rejection of claims 6 and 16, applicant has amended the claims to reiterate that the first incoming row is of the incoming table and that the first master row is of the master table.
In response it should be noted that the parent claims have already established that the first incoming row is of the incoming table, and that the first master row is of the master table.  The parent claims have already established the relationship between the first master row and the first incoming row.  It is unnecessary to repeat these facts as they have already been established.  The issue at hand is that the specific language of the claims introduces confusion regarding which row has no data.  One of ordinary skill may reasonably read the instant claim limitation to mean that the incoming row has no data, and has old data.  This is because, due to the repeated limitations, the claims explicitly recite “the first incoming row of the incoming table having no data… the first incoming row of the incoming table having old data”.  
It is suggested that the claims be amended to remove the duplicated limitations as they add unnecessary confusion and complication to the claim language.  For example -- (a) the first incoming row having one or more incoming columns of new data and the first master row having no data--.
Should applicant feel it necessary to repeat the established relationships, the issue at hand may be corrected by rearranging the claim language and using punctuation to make it clear which table contains which no data and which table contains the old data.  For example -- (a) the first incoming row having one or more incoming columns of new data and the first master row having no data, wherein the first incoming row is of the incoming table and corresponds to the first master row of the master table--.

The 112(b) rejection of claims 7 and 17 is withdrawn in view of the claim amendment.

The 112(d) rejection of claims 4 and 14 is withdrawn in view of the claim amendment.

With regard to the prior art, applicant argues that the present invention “compares the old and new values of the row from the originating site with the old and current values for the same row at the receiving site”, while Souder is directed to detecting conflicts between two different updated sites. (Remarks Page 14).  Specifically, applicant argues that the update operations taught by Souder are separate and independent update operations.
In response to the preceding argument it is noted that the section of the specification specifically recites conflict resolution between two distinct sites, the originating and the receiving site.  The claim language is silent regarding the location of the incoming table and the master table.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is acknowledged that the examples provided by Souder depicts two distinct updates, it is noted that these are merely examples.  Souder provides the details of how the system detects and identifies changes (Column 9, lines 61-63 for example) and how the system determines how to resolve those conflicts (Column 10, lines 1-3 for example).  The update detection techniques and the conflict resolution technique are not tied to any specific example of an update.  The mapping provided in the above rejection specifically details the sections of Souder which detail how the system determines that the update contains new data, and how it determines to update the master file in face of that new data.  Applicants argument does not address the mapping provided for the claim language and instead attacks the examples provided by the prior art.
Based on the above reasoning the applied art reads on the claim language.

Applicant argues that table 314 of Souder cannot be the incoming table as it is produced by an update operation (Remarks Page 14).
In response to the preceding argument, applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  One of ordinary skill in the art would reasonably recognize table 314 as “incoming data arranged as an incoming table” precisely because it is a table produced by an update operation. The update operation provides the incoming data, which is arranged to produce the table 314. Thus, table 314 is “an incoming table”.  The distinction applicant sees between the prior art and the invention is unclear.  It is suggested that the claim language be amended to more clearly describe and define the scope of “an incoming table”.
Based on the above reasoning the applied art reads on the claim language.

Applicant argues that Souder is not directed to actual update operations but is directed to conflict resolution (Remarks Page 14).  Specifically, applicant argues that Souder does not provide any details on how the update operations are performed. Applicant recites the claim language and states that Souder does not teach it.
In response to the preceding argument it should be noted that conflict resolution is a detail of how data updates are performed.  One of ordinary skill in the art would recognize the steps (c)-(e) of claim 1 as being explicit recitations of conflict resolution, while steps (a)-(b) define the underlying data involved in the operation.  Applicant’s arguments have made no attempts to address the claim mapping provided and instead merely recites the claim language and states that the prior art does not teach it.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156